 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MIRA CHERNICK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00084-TLN
11
                                   Plaintiff,            STIPULATION CONTINUING STATUS
12                                                       CONFERENCE AND EXCLUDING TIME;
                            v.                           FINDINGS AND ORDER
13
     JONATHAN MICHAEL THORNTON and                       DATE: May 6, 2021
14   KATHERINE LEANN HERRERA,                            TIME: 9:30 a.m.
                                                         COURT: Hon. Troy L. Nunley
15                                Defendants.

16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

19 through defendants’ counsel of record, hereby stipulate as follows:

20          1.      A status conference in this case was previously set for May 6, 2021.

21          2.      By this stipulation, the parties now move to continue the status conference until June 10,

22 2021, at 9:30 a.m., and to exclude time between May 6, 2021, and June 10, 2021, under Local Code T4.

23          3.      The parties agree and stipulate, and request that the Court find the following:

24                  a.      The government has produced discovery in this matter, including over 500 pages

25          of documents and multiple hours of video and audio evidence. Counsel for defendants require

26          additional time to review discovery, conduct additional investigation and legal research, and

27          consult with their clients.

28                  b.      Additional discovery, including forensic images of electronic devices, is available


      STIPULATION TO CONTINUE STATUS CONFERENCE          1
      AND EXCLUDE TIME
 1          for defense counsel to review at the FBI office. Counsel for defendants require additional time

 2          to arrange for the review of such evidence and to retain forensic experts if necessary.

 3                 c.      Counsel for Herrera also requires additional time to arrange for a medical and

 4          mental health assessment of his client.

 5                 d.    Counsel for defendants believe that failure to grant the above-requested continuance

 6          would deny them the reasonable time necessary for effective preparation, taking into account the

 7          exercise of due diligence.

 8                 e.      The government does not object to the continuance.

 9                 f.      Based on the above-stated findings, the ends of justice served by continuing the

10          case as requested outweigh the interest of the public and the defendant in a trial within the

11          original date prescribed by the Speedy Trial Act. For the purpose of computing time under the

12          Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time period

13          of May 6, 2021, through June 10, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§

14          3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by the Court

15          at defendant’s request on the basis of the Court’s finding that the ends of justice served by taking

16          such action outweigh the best interest of the public and the defendant in a speedy trial.

17          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

18 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

19 must commence.

20               IT IS SO STIPULATED.

21

22
         Dated: May 3, 2021                                     PHILLIP A. TALBERT
23                                                              Acting United States Attorney
24
                                                                /s/ MIRA CHERNICK
25                                                              MIRA CHERNICK
                                                                Assistant United States Attorney
26

27

28


      STIPULATION TO CONTINUE STATUS CONFERENCE          2
      AND EXCLUDE TIME
 1     Dated: May 3, 2021                            /s/ TIMOTHY ZINDEL
                                                     TIMOTHY ZINDEL
 2                                                   Counsel for Defendant
                                                     Jonathan Thornton
 3

 4

 5

 6
       Dated: May 3, 2021                            /s/ COLIN L. COOPER
 7                                                   COLIN L. COOPER
                                                     Counsel for Defendant
 8
                                                     Katherine Herrera
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION TO CONTINUE STATUS CONFERENCE   3
     AND EXCLUDE TIME
 1                                         FINDINGS AND ORDER

 2            IT IS SO FOUND AND ORDERED this 4th day of May, 2021.

 3

 4

 5

 6                                                     Troy L. Nunley
                                                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION TO CONTINUE STATUS CONFERENCE    4
     AND EXCLUDE TIME
